Citation Nr: 0614720	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-37 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the RO, which denied 
entitlement to the benefits sought herein.  

In March 2006, the Board granted the veteran's February 2006 
motion to have this case advance on the Board's docket due to 
advanced age.  See 38 C.F.R. § 20.900(c) (2005).

The Board notes that medical evidence that has not been 
reviewed by the RO has been associated with the claims file.  
Generally, evidence pertaining to a claim must first be 
considered by the RO before the Board may review it.  
38 C.F.R. § 19.9 (b)(3) (2005).  In light of the specific 
circumstances of this case, however, a remand to the RO for 
initial review of this evidence is wholly unnecessary.

The medical evidence received consists of records that are 
not relevant to the matters at hand, namely, the knees.  
Other of the records contain information duplicative of that 
already of record or that simply reflects facts not in 
dispute - i.e. that the veteran suffers from disabilities of 
the right and left knees.  Evidence of this sort is not of 
the type that would bolster the veteran's claims because it 
is neutral.  Specifically, this evidence neither proves nor 
disproves the veteran's allegations, and consideration of 
this evidence by the RO, therefore, would serve no useful 
purpose.  VA is not required to act in such situations.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).


FINDINGS OF FACT

1.  A right knee disability was not shown on separation from 
service, and the veteran's current right knee disability is 
not shown to be related to his active duty service.

2.  A left knee disability was not shown in service, and the 
veteran's left knee disability is not shown to be related to 
his active duty service.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disability is not due to disease 
or injury that was incurred in or as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  The veteran's left knee disability is not due to disease 
or injury that was incurred in or as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has provided additional guidance with respect 
to VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in an August 2002 letter along with letters 
dated in November 2003 and May 2004, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical records and identified private medical 
records.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  As explained below, however, the 
veteran has presented no competent medical evidence of an in-
service injury to the left knee or evidence of a current 
right knee disability resulting from a 1944 right knee injury 
in service.  In the absence of such evidence, an examination 
is not necessary.  Any physician rendering an opinion of 
necessity would be required to rely on the veteran's own 
statements as to what transpired in service, as the service 
medical records are silent as to the left knee and provide no 
details of the right knee injury other than stating on 
separation that such injury occurred but that the veteran's 
knee was normal on examination.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Obtaining a 
medical nexus opinion under the circumstances presented in 
this case would be a useless exercise.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim are in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulation 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Discussion

The Board has thoroughly reviewed all the evidence in the 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board will focus on the most salient 
and relevant evidence, and the veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The service medical records are silent regarding the 
veteran's left knee.  The records do reflect, however, that 
the veteran sustained a right knee injury in April 1944.  On 
January 1946 separation examination, however, the right knee 
was found to be normal.

A May 1998 private medical record indicates that the veteran 
underwent a right knee arthroscopy two or three moths prior 
but that the procedure did not provide as much relief as the 
veteran had hoped.  He was still experiencing right knee 
pain.  An X-ray study of the right knee reflected severe 
osteoarthritis.  The physician recommended that the veteran 
consider a total right knee replacement.  A total right knee 
replacement was performed in October 1998.  The preoperative 
report indicated a history of right knee pain for many years 
that increased in severity over the previous year.  As to 
past medical history, only diabetes mellitus and malaria were 
noted.

In December 2001, the veteran underwent a total left knee 
replacement.

As apparent from the foregoing, the medical evidence of 
record is silent as to the etiologies of the veteran's right 
a left knee disabilities.  Undoubtedly, the veteran has 
current disabilities of the knees bilaterally.  However, 
there is no indication of a relationship between these 
disabilities and service.

The Board notes that the record is entirely devoid of 
evidence regarding the origin of the veteran's left knee 
disability.  The service medical records contain no reference 
to the left knee, and post-service records do not suggest any 
specific etiology of the left knee disability.  Absent a 
nexus between a disability and service, service connection 
for that disability cannot be granted.  38 C.F.R. § 3.303.  
Thus, service connection for a left knee disability is 
denied.

The veteran did experience a right knee injury in service, 
although the right knee was found to be normal on separation.  
Further evidence relating to the right knee is dated over 50 
years after separation from service when it was noted that 
the veteran suffered from right knee pain for many years.  
Because so much time had elapsed between the veteran's 1944 
right knee in jury and medical treatment for that knee in the 
late 1990's, the Board cannot conclude that "many years" 
necessarily reflects a service etiology for the veteran's 
current right knee disability.  Indeed, no physician or other 
medical professional has opined that the veteran's right knee 
disability could be related to service, and the veteran's in-
service right knee injury has not recorded as part of the 
veteran's medical history.  The lapse in time between the in-
service injury and the time the medical evidence indicates 
the veteran first sought care also weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

Because there is no competent medical evidence indicating, 
either explicitly or implicitly, a relationship between the 
veteran's right knee disability and service, service 
connection for a right knee disability is denied.  Id.

The veteran, it seems, believes that his right and left knee 
disabilities are related to service.  The veteran is not 
competent to provide medical opinions upon which the Board 
May rely in rendering its decisions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions). 

This is a case where the preponderance of the evidence weighs 
against the veteran's claims.  None of the medical evidence 
supports entitlement to service connection for a right or 
left knee disability, and the only evidence to the contrary 
consists of the veteran's apparent assertions, which do not 
constitute competent evidence.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


